          Case 2:19-cv-00325-JCM-NJK Document 63 Filed 08/16/21 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7
 8   JAMES EBRAHIMI,
                                                               Case No. 2:19-cv-00325-JCM-NJK
 9             Plaintiff(s),
                                                                              Order
10   v.
                                                                         [Docket No. 61]
11   CCW LANTANA, LLC, et al.,
12             Defendant(s).
13         Pending before the Court is Defendants’ motion for a determination of the sufficiency of a
14 medical report. Docket No. 61.1 The motion is deficient in several respects.
15         First, the motion attaches a medical report as to Plaintiff’s competency, which Defendants
16 filed on the public docket. Docket No. 61-2. Given that such document addresses sensitive health
17 issues, it would appear that it should have been filed under seal. Cf. Docket No. 56 at 4. The
18 Court will seal that document on an interim basis.
19         Second, the motion contains no legal authority or meaningfully developed argument. But
20 see Local Rule 7-2(d); Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013).
21 To the extent Defendants seek relief from the Court, they must file proper papers articulating the
22 pertinent standards and providing well-developed argument supported by legal authority.
23         Accordingly, Defendants’ motion for a determination of the sufficiency of a medical report
24 is DENIED without prejudice. The Clerk’s Office is INSTRUCTED to seal Docket No. 61-2.
25 No later than August 23, 2021, the parties must file a joint statement as to whether that exhibit
26
27
28         1
               The parties separately filed a joint status report that the case has settled. Docket No. 62.

                                                       1
          Case 2:19-cv-00325-JCM-NJK Document 63 Filed 08/16/21 Page 2 of 2




 1 should remain sealed. See, e.g., Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th
 2 Cir. 2006) (addressing standards).
 3         IT IS SO ORDERED.
 4         Dated: August 16, 2021
 5                                                         ______________________________
                                                           Nancy J. Koppe
 6                                                         United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
